SHRUM, Chief Judge,
dissenting.
I respectfully dissent.
As stated in the majority opinion, a “savings statute” has long been part of Missouri’s law. Historically, our supreme court has stated that such legislation is to be applied in a “spirit of liberality.” Wetmore v. Crouch, 188 Mo. 647, 87 S.W. 954, 955 (1905). In describing its “liberal tendency ... in construing this law,” the Wetmore court said:
“[I]t has practically been held that the word ‘non-suit’ in the section involved means any judgment of discontinuance or dismissal whereby the merits are left untouched, thus discarding all technical niceties ... of the word [non-suit].”
Id. (emphasis added). See also Thomas v. Sterling Finance Co., 180 S.W.2d 788, 793 *698(Mo.App.1944) (Holding, savings statute is highly remedial; should receive a liberal construction; should not be interpreted in such a way as to defeat the beneficent purposes of its enactment).
Being constrained to liberally construe and apply § 516.230,1 would hold that Missouri’s savings statute applies to actions that have been first commenced outside of Missouri, thus joining the “significant and growing minority [that have adopted] the more liberal interpretation.” See Allen v. Greyhound Lines, Inc., 656 F.2d 418, 420 (9th Cir.1981). The principal opinion sets forth many of the arguments advanced in support of the minority view. I find such arguments militate in favor of our adopting the minority view. Especially persuasive is the argument that if § 516.230 is “given its ordinary and most natural meaning, it must be taken to refer to [nonsuit in] any trial court.” See Long Island Trust Co. v. Dicker, 659 F.2d 641, 646 (5th Cir.1981) (emphasis in original). Our savings statute is not limited by its terms to a nonsuit that occurs in this jurisdiction, but rather applies to “any judgment of discontinuance or dismissal whereby the merits are left untouched.” Wetmore, 87 S.W. at 955. I read Wetmore as indicating that the view I take of this issue is the appropriate one.
In Stare v. Pearcy, 617 F.2d 43 (4th Cir.1980), Chief Judge Haynsworth observed:
“In none of those cases [holding that a savings statute does not apply if the original suit was commenced in another jurisdiction] is there any reasoned explanation for such a rule. They suggest no rational basis for a distinction, saving a second case if the plaintiffs’ first frustrated effort was commenced in one forum but not if it was commenced in another.”
Id. at 44-45. Among the cases referred to by Judge Haynsworth are Andrew v. Bendix Corp., 452 F.2d 961 (6th Cir.1971); Riley v. Union Pac. R.R., 182 F.2d 765 (10th Cir.1950); and Morris v. Wise, 293 P.2d 547 (Okla.1955), each of which is cited in the principal opinion as supporting the “majority view.” I agree with Judge Haynsworth’s observation about those cases.
The principal opinion gives “respectful consideration” to the interpretations of Missouri law in Mizokami Bros. of Ariz., Inc. v. Mobay Chemical Corp., 798 F.2d 1196 (8th Cir.1986), and King v. Nashua Corp., 763 F.2d 332 (8th Cir.1985). I would assign those opinions to Judge Haynsworth’s category of cases that offer no “reasoned explanation” and have “no rational basis for a distinction.” In Mizokami Bros., the court, referring to King, offered this reason for its holding:
“A decision of a panel of this court is the law of the circuit; and even if, given a fresh slate, we might have reached a different conclusion regarding Missouri law, we are compelled to follow the decision of the prior panel.”
798 F.2d at 1198.
In King, the circuit court, noting “[t]here is no Missouri caselaw on this point,” simply deferred to the district court’s interpretation of Missouri law. 763 F.2d at 334[3-4]. In a memorandum opinion, the district court in King, 587 F.Supp. 417 (E.D.Mo.1984), without discussion, simply stated that § 516.230 “requires the original suit to be filed within the appropriate [i.e. Illinois] statute of limitations.” 587 F.Supp. at 418[1].
With respect to the issue at hand, Mizokami Bros., 798 F.2d 1196, King, 763 F.2d 332, and King, 587 F.Supp. 417, have feet of clay. They should not be regarded as the reasoned authority that should govern an issue as important as the one before this court.
Fundamental fairness and basic justice require that litigants, such as the Muzingos, have their claims tried and decided on their merits and not disposed of on a procedural technicality. Cook v. Britt, 8 Ill.App.3d 674, 290 N.E.2d 908, 910 (1972). Giving § 516.230 the liberal construction required, I would hold that the plaintiffs’ action in Camden County, Missouri, was filed in time.